 In the Matter of THE WILLIAM KOEHL COMPANYandINTERNATIONALBROTHERHOOD OF PULP, SULPHITE, PAPER MILL WORKERS, AFFILI-ATED WITH THE AMERICAN FEDERATION OF LABORCase No. 9-B-1946.-Decided January 5, 1946Taft, Stettinius,andHollister,byMr. J. Mack Swigert,of Cin-cinnati, Ohio, for the Company.Mr. Earl Taylor,of Cincinnati, Ohio, for the Paper Workers.Messrs.Wm. H. McHugh,andMarcus Kluber,of Cincinnati, Ohio,for the Pressmen.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION7STATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Pulp,Sulphite, Paper Mill Workers, affiliated with the American Federa-tion of Labor, herein called the Paper Workers, alleging that a ques-tion affecting commerce had arisen concerning the representationof employees of The William Koehl Company, Cincinnati, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before James A.Shaw, Trial Examiner.The hearing was held at Cincinnati, Ohio,on October 29, 1945.The Company, the Paper Workers, and Inter-national Printing Pressmen and Assistants' Union of North America,affiliated with the A. F. of L., Local #367, herein called the Pressmen,appeared and participated.All parties were afforded full opportunityto be' lieard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe William Koehl Company, an Ohio corporation, is engaged inthe manufacture of folding and set-up boxes with its principal office65 N L.R. B, No. 38.190 THE WILLIAM KOEHL COMPANY191and place of business at Cincinnati, Ohio.During the past 12-monthperiod it purchased raw materials consisting for the most part ofcardboard or paperboard and paper having a value in excess of$100,000, of which approximately 95 percent was obtained fromsources outside the State of Ohio.During the same 12-month periodthe value of its finished products was in excess of $100,000, of whichapproximately 40 percent was shipped to points outside the Stateof Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.-II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Pulp, Sulphite, Paper Mill Workers,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.Local 367, International Printing Pressmen and Assistants' Unionof North America, affiliated with the American Federation of Labor,is a labor organization admitting to membership employees of theCompany.III.TILE QUESTION CONCERNING REPRESENTATIONOn September 24, 1945, the Paper Workers requested recognitionby the Company as the exclusive bargaining representative of itsemployees.The Company refused to accord recognition unless anduntil the Paper Workers is certified by the Board in an appropriateunit.The Pressmen contends that the present proceeding is barred by anexisting contract between the Pressmen and the Company.'The con-tract between the Pressmen and the Company is an exclusive bargain-ing agreement effective October 13, 1944, for a period of 1 year, sub-ject to automatic renewal in the absence of written notice given byeither party 90 days prior to October 13, 1945, of a desire to change,modify, or cancel the agreement.Pursuant to this notice provision,the Pressmen formally notified the Company on July 10, 1945, of itsdesire to negotiate a new contract for the coming year.By requesting modifications in the contract of October 13, 1944,the Pressmen evinced a desire to terminate the contract as of itsoriginal expiration date, October 13, 1945, thereby causing the auto-matic renewal clause contained therein to become inoperative.Con-sequently, the 1944 contract was not automatically renewed, and in-IThe Company also urged a jurisdictional dispute between the Pressmen and the Paperworkers as a bar to the proceedingWe find no merit in such contention.679100-46-vol. 65--14 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDasmuch as no new agreement was executed prior to presentation of thePaper Workers' claim to representation, we find that there exists nocontractual bar to a present determination of representatives.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Paper Workers represents a substantial numberof employees in, the unit hereinafter found appropriate 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning5of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in general agreement that a unit consisting of allproduction and maintenance employees of the Company, excludingsupervisory employees, is appropriate 'for the purposes of collectivebargaining.The only dispute concerns the question of including orexcluding certain fringe classifications.The Paper Workers wouldinclude, while the Company and the Pressmen would 'exclude, en-gineers, firemen, and janitors.The evidence reveals that all of the disputed classifications have,since 1939, been excluded from a series of collective bargaining agree-ments between the Company and the Pressmen covering the produc-tion and maintenance employees. It also appears that the functionsof employees in the disputed classifications are specialized and notnecessarily related to those of the other production and maintenanceemployees.Under the circumstances, we shall adhere to our usualpractice and not disturb the contract unit established as the result ofcollective bargaining between the Company and the Pressmen.4We find that all production and maintenance employees, excludingoffice and clerical employees, engineers, firemen, janitors, foremen,superintendents, and any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.2SeeMatter of Goetz Ice Company,61 N L R. B. 761.8The Field Examiner reported that the Paper workers submitted 99 membership au-thorization cards and that the cards were.undated.There are 188 employees in the unitclaimed to be appropriate by the Paper Workers.The objection of the Company to the admission in evidence of the Board agent's reportupon the ground that no opportunity was afforded the Company to cross-examine theBoard's agent with respect to the authorization cards aforesaid is without merit. SeeMatter of Gaylord Bros, Inc.,64 N L. R B. 1350The Pressmen relied upon its contract as evidence of Its interest in the presentproceeding.4 SeeMatter of Petersen-& Lytle,60 N L. it. B. 1070. THE WILLIAM KOEHL COMPANYV. THE DETERMINATION OF REPRESENTATIVES193We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9'(c) of the National Labor Rela-tions Act and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The WilliamKoehl Company, Cincinnati, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than sixty (60) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Inter-national Brotherhood of Pulp, Sulphite, Paper Mill Workers, af-filiated with the A. F. of L., or by Local 367, International PrintingPressmen and Assistants' Union of North America, for the purposesof collective bargaining, or by neither.